Exhibit 10(dd) OLIN CORPORATION CONTRIBUTING EMPLOYEE OWNERSHIP PLAN Amended and Restated Effective as of December 31, 2009 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 ARTICLE II PARTICIPATION 2.1On the Restatement Effective Date 2.2After the Restatement Effective Date 13 13 13 ARTICLE III CONTRIBUTIONS 3.1Tax Deferred Contributions 3.2Limitation on Tax Deferred Contributions 3.3Taxed Contributions. 3.4Employer Contributions. 3.5Limitation on Taxed Contributions and Company Contributions 3.6Rollover Contributions and Prior Plan Transfers 3.7Benefit and Contribution Limitations 3.8Roth 401(k) Contributions 14 14 15 18 19 21 24 25 27 ARTICLE IV ESOP LOANS 4.1[Reserved] 4.2[Reserved] 4.3Limitations on Stock Acquired with Proceeds of an ESOP Loan 4.4[Reserved] 4.5[Reserved] 28 28 28 28 28 28 ARTICLE V ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS 5.1Tax Deferred Contributions, Roth 401(k) Contributions and Taxed Contributions 5.2Allocations with Respect to Dividends on Allocated Company Stock 5.3Matching Contributions 5.4Performance Matching Contributions 5.5Aegis Retirement Plan Contribution Allocations 5.6Monarch Retirement Plan Contribution Allocations 5.7Retirement Contributions 29 29 29 30 31 33 33 33 ARTICLE VI INVESTMENT OF CONTRIBUTIONS 6.1Participant Direction of Accounts 6.2Investments in Company Stock 6.3Investment of Matching Contributions and Performance Matching Contributions 6.4Special Distribution Account 38 38 38 38 39 ARTICLE VII VESTING 7.1Vesting of Tax Deferred Contribution, Roth 401(k) Contribution and Taxed Contribution Accounts 7.2Vesting of Company Contribution Accounts 7.3Vesting of Amounts Rolled Over or Transferred from Other Plans 7.4Forfeitures 7.5Repayment of Prior Distributions 41 41 41 42 42 42 ARTICLE VIII WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT 8.1Priority for Withdrawals 8.2Penalties for General Withdrawals 8.3Hardship Withdrawals 8.4Period of Suspension 8.5Limitation on Withdrawals for Participants with Outstanding Loans 43 43 44 44 45 45 ARTICLE IX LOANS TO PARTICIPANTS AND BENEFICIARIES 9.1Loan Program 9.2General Rules 9.3Amount 9.4Rate of Interest and Term of Loan 9.5Security 9.6Repayment 46 46 46 46 46 46 47 ARTICLE X DISTRIBUTIONS 10.1Termination of Employment 10.2Method of Distribution 10.3Form of Distribution 10.4Date of Distribution 10.5Compliance with Applicable Law 10.6Distributions to Comply with Qualified Domestic Relations Order 10.7Distribution Rights Pertaining to Stock Distributions 48 48 49 49 50 50 50 51 ARTICLE XI TRUST FUND 11.1Trust Agreement 11.2Trustee 11.3Return of Contributions 52 52 52 52 ARTICLE XII ADMINISTRATION 12.1Administrative Committee 12.2Investment Committee 12.3Delegation 12.4Action by Company 12.5Employment of Agents 12.6Fiduciary Responsibilities 12.7Compensation 12.8Committee Liability 12.9Reports to Participants 12.10Administrative Expenses 12.11Special Fiduciary Provisions Concerning Employer Stock 53 53 53 53 53 53 53 54 54 54 54 54 ARTICLE XIII VOTING AND TENDER OFFERS 13.1Voting of Company Stock 13.2Tendering Company Stock 55 55 55 ARTICLE XIV AMENDMENT AND TERMINATION 14.1Amendment 14.2Termination 14.3Termination of a Participating Employer’s Participation 57 57 57 57 ARTICLE XV MISCELLANEOUS PROVISIONS 15.1Nonalienation of Benefits 15.2Benefits Paid Solely from the Trust Fund 15.3No Contract of Employment 15.4Incompetency 15.5Missing Recipients 15.6Mergers, Consolidations and Transfers of Plan Assets 15.7Claim Procedures 15.8Cooperation of Participants 15.9Applicable Law 15.10Gender and Number 15.11Headings 15.12Veterans’ Rights Upon Re-Employment 15.13Statute of Limitations 58 58 58 58 58 58 58 59 60 60 60 60 61 61 APPENDIX A-1TOP HEAVY PROVISIONS APPENDIX A-2INTERNAL REVENUE CODE REQUIREMENTS 63 67 OLIN CORPORATION CONTRIBUTING EMPLOYEE OWNERSHIP PLAN Amended and Restated Effective as of December 31, 2009 INTRODUCTION The Olin Corporation Contributing Employee Ownership Plan (the “Plan”) is a stock bonus plan that includes a cash or deferred arrangement and includes an “employee stock ownership plan” component (an “ESOP”) within the meaning of Section 4975(e)(7) of the Internal Revenue Code of 1986, as amended (the “Code”).The ESOP portion of the Plan is designed to invest primarily in employer securities as defined in Section 409(l) of the Code. The Plan is amended and restated in this Plan document, the terms of which shall be effective as of December 31, 2009, except as otherwise provided herein, and all prior statutory requirements are carried forward in the Plan.This Plan is intended to be in good faith compliance with the requirements of the Pension Protection Act of 2006.The rights of Employees terminating service prior to this Restatement Effective Date shall be governed by the terms of the Prior Plan in effect as of the date the employee terminated service, provided, however, that if the Employee retains an Account under this Plan after its Restatement Effective Date, the administration, timing and valuation of the distribution of such Account shall be determined under the terms of this Plan. The participation of each Participating Employer in this Plan shall be limited to providing benefits for Participants who are or have been in the employ of such Participating Employer and its Affiliated Companies.Contributions by a Participating Employer shall be determined on the basis of Participants who have been employed by that particular Participating Employer.The Plan shall be administered as a single plan and not as separate plans of the Company and each Participating Employer.All contributions made by the Company and by Participating Employers under the Plan, together with any increment attributable thereto, shall be used to pay benefits to Participants under the Plan in accordance with the provisions of the Plan and without regard to which Participating Employer or Participating Employers have funded the particular Participant’s benefits. The purposes of the Plan are to encourage thrift on the part of employees by furnishing them with a means to save for the future, and to give Participants an opportunity to acquire Company Stock and thus become more interested in the affairs of the Company and their Participating Employer. BRIEF HISTORY Olin Corporation established the Plan effective July 1, 1964.The Plan was established as a savings plan for eligible employees and was originally known as the Olin Employee Incentive Thrift Plan.Effective June 12, 1989, the Plan, which was then a stock bonus plan with a cash or deferred arrangement, was renamed the Olin Corporation Contributing Employee Ownership Plan and was amended to include the ESOP portion of the Plan.The Plan was thereafter amended from time to time prior to this restatement. Effective as of February 8, 1999, the date of the spin-off of Arch Chemicals, Inc. (“Arch”) from the Company, the Plan was converted into a multiple employer plan covering the employees of Olin and its Affiliated Companies, and employees of
